Citation Nr: 1536975	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  07-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a deviated septum.
 
2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to deviated septum.

4.  Entitlement to service connection for hypertension, also claimed as secondary to service-connected maxillary sinusitis with allergic rhinitis and sinus headaches (sinus disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2011 rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the hypertension claim was remanded for further development and is now ready for disposition.  At that time, the Board essentially asked the RO to confirm whether the claim for service connection for vertigo and the issue of entitlement to an extension to delimiting date for educational benefits under Chapter 30 as an issue on appeal, were before the Board.  Further review of the record reflects that these claims were denied by the Board in April 2011.  Accordingly, these issues are no longer before the Board.

In July 2015, the Veteran waived AOJ (agency of original jurisdiction) consideration of additional evidence submitted to the Board in November 2014.  38 C.F.R. § 20.1304.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  In a rating decision issued in December 1998, the RO denied service connection for a nasal septal deviation based on the determination that the evidence of record failed to show that it was related to the Veteran's service.
2.  The evidence received since December 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a deviated septum.

3.  Giving him the benefit of the doubt, the Veteran has a deviated septum that is related to his service-connected sinus disability (maxillary sinusitis with allergic rhinitis).

4.  The Veteran's hypertension and obstructive sleep apnea were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed hypertension and obstructive sleep apnea and his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied service connection for a nasal septal deviation, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the December 1998 denial of service connection for a nasal septal deviation, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection a deviated septum, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  Hypertension and obstructive sleep apnea were not incurred in or aggravated by service, and may not be presumed related to service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran initially filed a claim for a nasal septal deviation disability shortly after separation from service.  The claim was denied in a December 1998 rating decision on the determination that the evidence failed to show that it was related to the Veteran's service.  The Veteran did not appeal the decision and the decision became final.

The evidence received since the last final December 1998 RO decision includes VA and private treatment records and an April 2002 VA examination.  Significantly, the April 2002 VA examiner diagnosed atrophic rhinitis with a history of turbinates and opined that the right nasal septal deviation was related to the "given diagnosis."  In this regard, the Board notes that the Veteran is service-connected for maxillary sinusitis with allergic rhinitis.  This examination report and medical opinion is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.

We note that the RO also essentially reopened the claim and performed a de novo review in the May 2013 Statement of the Case.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Nasal deviation

The Veteran contends that he has a deviated septum that is either related to trauma during service or to his service-connected sinus disability.

The evidence of record includes a June 1998 VA examination and opinion that the Veteran's nasal septal deviation is related to an in-service event.  An April 2002 VA examiner diagnosed atrophic rhinitis with a history of turbinates and opined that the right nasal septal deviation was related to the "given diagnosis."  

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for a deviated septum are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

Obstructive sleep apnea

The Veteran also contends that he has obstructive sleep apnea that is related to his service.  Specifically, he contends that symptoms manifested during service, but that medical providers failed to diagnose the condition.  

Alternatively, he contends that it is related to his service-connected sinus disability, including an April 1980 nasal operation.

The service treatment records document treatment for and diagnoses of sinus-related conditions, but are void of any findings, complaints, or diagnosis of obstructive sleep apnea. 

Post-service, VA and private treatment records include a December 2002 report which reflects an assessment of obstructive sleep apnea.  A March 2003 indicated moderate obstructive sleep apnea-hypopnea with marked snoring.  A CPAP resolved the apnea.  However, a May 2003 report showed complete resolution of the apnea events.

In a November 2008 statement he claimed that OSA was misdiagnosed during serviced.

On April 2013 VA sleep apnea Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of sleep apnea since March 2003.  He reported snoring and sinus problems with multiple visits during service for sinus related conditions.  

With regard to the Veteran's contention that his sleep apnea is related to an April 1980 nasal procedure, the examiner noted that there are no complaints of snoring around the time of his nasal surgery, providing evidence against this contention.

After a thorough examination, the examiner opined that there was no indication that the sleep apnea that was diagnosed after his discharge from service is related to his chronic sinusitis.  The examiner further opined that his sleep apnea was not caused by or a result of his sinusitis and allergic symptoms. 

It is important for the Veteran to understand that not only do the service records provide evidence against this claim, but, more importantly, the post-service treatment records provide evidence against this claim, indicating a condition that began years after service with no connection to a service connected problem. 

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has obstructive sleep apnea that is related to his service or to his service-connected sinus disability.



Hypertension

The Board next notes that the Veteran alleges that his hypertension is either related to his service or is caused and/or aggravated by medications prescribed to treat his service-connected sinus disability.

Hypertension is defined for VA purposes as a systolic pressure that is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg, and must be confirmed by readings taken two or more times on at least 3 different days, the frequency of such readings throughout active duty meets this requirement.  38 C.F.R. § 4.401, Diagnostic Code (DC) 7101 (2015).

The Veteran's service treatment records include blood pressure readings of 130/90 in April 1982 and 120/96 in June 1982 or 1983.  During that time the Veteran underwent treatment for upper respiratory infections and anxiety.  On March 1988 examination he had a reading of 136/86.  However, these records are void of any diagnosis of hypertension.

VA treatment records include a June 2000 report which reflects a diagnosis of hypertension.

In May 2006 the Veteran submitted several articles which suggest an etiological relationship between the use of oral and spray decongestant medications (such as pseudoephedrine, oxymetazoline hydrochloride and phenylephrine hydrochloride) and over-the-counter pain medications (such as acetaminophen, ibuprofen and aspirin) and increased blood pressure.  These articles, however, contain no opinion as to the relationship between the Veteran's hypertension and his service, including his service-connected sinus disability.  These articles referenced by the Veteran simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the Veteran's hypertension and his service or service-related disability, they lack probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

Nonetheless, in September 2011 the Board remanded the claim for an opinion as to whether the Veteran's hypertension was related to his service-connected sinus disability. 

Pursuant to the Board's September 2011 Remand, the Veteran was afforded an April 2013 VA hypertension DBQ examination at which time the examiner diagnosed hypertension since the 1990s.  The Veteran stated that his blood pressure was noted to be elevated during service, that he was diagnosed with hypertension in the 1990s at VA, and that his blood pressure was erratic during service.

The examiner opined that his hypertension is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that the Veteran did not have an established diagnosis of hypertension during service.  He had three isolated mildly elevated blood pressure readings, 130/90 in April 1982; 136/86 in March 1988 and another reading of 120/96 in June [1982 or 1983].  The examiner indicated that these readings are not considered a basis of hypertension and that blood pressure readings before and after these readings were noted to be normal.

The examiner further opined that the medications the Veteran was taking for his maxillary sinusitis with allergic rhinitis and sinus headaches did not permanently aggravate his hypertension.  The effect of these medications on his blood pressure was temporary; not permanent supported by a medical literature review and the medical articles provided by the Veteran.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has hypertension that is related to his service or to any service-connected disability.

With regard to the Veteran's claimed hypertension, the Veteran contends that his hypertension is either related to his service or to his service-connected sinus disability and the medication prescribed for treatment of his sinus disability.

In this regard, the VA examiner diagnosed a history of hypertension since the 1990s, but explained that he did not have a diagnosis of hypertension during service and that his post-service diagnosis of hypertension was not related to his service.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Moreover, there is no competent medical evidence that the Veteran has hypertension that is related to his service or to his service-connected sinus disability.

With regard to the Veteran's claimed obstructive sleep apnea, the Veteran's service treatment records are complaint void of any diagnosed sleep apnea.  The Board therefore finds that sleep apnea was not shown during service.  The earliest post-service medical evidence of obstructive sleep apnea is dated in November 2002, which is about 14 years after service.  Finally, there is no competent medical evidence to show that the Veteran has sleep apnea that is related to his service or to his service-connected sinus disability.

In this case, the Board finds that the VA medical examinations and opinions provide highly probative evidence against these claims.  Both VA examiners review the claims file, considered the Veteran's documented and reported history, and performed lab tests and physical examinations.  On April 2013 VA hypertension examination, the examiner concluded that the Veteran's hypertension was not related to his service or caused or aggravated by his service-connected sinus disability or medications prescribed for treatment of a sinus disability.  The April 2013 VA sleep apnea examiner opined that the Veteran's obstructive sleep apnea was not related to his service connected sinus disability.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that hypertension and obstructive sleep apnea were caused by service, or are related to service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension and obstructive sleep apnea, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board reopens the claim of entitlement to service connection for a deviated septum and grants the underlying claim for service connection which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With respect to his claims for service connection for hypertension and obstructive sleep apnea, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in November 2004 and January and March 2009 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in September 2013, including the September hypertension examination pursuant to the Board's September 2011 Remand.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The claim for service connection for a deviated septum is reopened.

Service connection for a deviated septum is granted.

Service connection for obstructive sleep apnea, to include as secondary to deviated septum, is denied.

Service connection for hypertension, to include as secondary to service-connected maxillary sinusitis with allergic rhinitis and sinus headaches, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


